Order, Supreme Court, New York County (Burton S. Sherman, J.), entered December 16, 1991, which granted the petition and permanently stayed arbitration, unanimously affirmed, with costs.
Whether or not the July, 1990 letter agreement between the parties was intended to preclude arbitration of this particular dispute was for the court to decide since arbitration can be had only upon the parties’ clear agreement to arbitrate the pertinent dispute (Sisters of St. John the Baptist v Geraghty Constructor, 67 NY2d 997, 998). Here, by the terms of a special agreement, there was to be no arbitration if a specific employee did not live up to the subjective "standards” of the employer, and the record contains nothing to refute the employer’s documentation that the standards were not met.
We have considered the remaining arguments, and find them to be without merit. Concur — Carro, J. P., Rosenberger, Ellerin, Kupferman and Kassal, JJ.